DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 04/07/2022. Claims 1, 5, 8, 12, 15, 19 are amended. Claims 2, 9, 16 are cancelled. Claims 1, 3-8, 10-15, 17-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: 112(b) rejection of claims 5, 12, 19.
Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-20 are allowed.
As of claim 1, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection of the image beam off screen 114. Process 116 is also couple with light source driver 102 to control the modulation of component image beams, and generation of tracer beam 122 by tracer beam generator 106. Smits does not anticipate or render obvious, alone or in combination, employing the one or more light sources to sweep pseudo randomly scans of one or more beams of light through a field of view in a first lateral direction and then through the field of view in a second lateral direction onto the one or more remote surfaces, wherein the first lateral direction is opposite to the second lateral direction; employing a sweep of the one or more light beams in the first lateral direction and another sweep of the one or more light beams in the second lateral direction to determine each edge of the one or more remote surfaces in the field of view based on the one or more reflections of the one or more beams of light from the one or more remote surfaces that are out of cadence; and employing the one or more sensors to determine one or more multi-dimensional positions of the one or more remote surfaces based on one or more reflections of the one or more beams of light from the one or more remote surfaces.
Claims 3-7 are allowed as being dependent on claim 1.
As of claim 8, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection of the image beam off screen 114. Process 116 is also couple with light source driver 102 to control the modulation of component image beams, and generation of tracer beam 122 by tracer beam generator 106. Smits does not anticipate or render obvious, alone or in combination, employing one or more light sources to sweep pseudo randomly scans of one or more beams of light through a field of view in a first lateral direction and then through the field of view in a second lateral direction onto the one or more remote surfaces, wherein the first lateral direction is opposite to the second lateral direction; employing a sweep of the one or more light beams in the first lateral direction and another sweep of the one or more light beams in the second lateral direction to determine each edge of the one or more remote surfaces in the field of view based on the one or more reflections of the one or more beams of light from the one or more remote surfaces that are out of cadence; and employing one or more sensors to determine one or more multi-dimensional positions of the one or more remote surfaces based on one or more reflections of the one or more beams of light from the one or more remote surfaces.
Claims 10-14 are allowed as being dependent on claim 8.
As of claim 15, the closest prior art Smits (US 2014/0284457 A1) teaches an image projection device 100 having a light source driver 102 for modulating component image beams, generated by light sources 104, and for controlling tracer beam generator 106. The component image beams are combined using a beam combiner 108 that produces a combined image beam 120. The combined image beam is directed to a scanner 110, which reflects the combined image beam to a screen 114. Combined image beam 120 includes information about a known image to be displayed. The information about the known image is projected sequentially (serially) onto screen 114 using the consecutive projected scanlines causing the known image to appear on screen 114. The formation of the known image on the screen may take a few microseconds or less. Tracer beam 122 used for scanline trajectory prediction is also directed to scanner 110 and reflected to screen 114. Detector 112 is used to detect the reflection of the tracer beam off screen 114. Detector 112 sends timing t.sub.0 and screen position information [x, y] to processor 116 coupled with memory 118 holding an image to be displayed on screen 114. Detector 112 can also be used to optionally detect the reflection of the image beam off screen 114. Additionally, in at least one embodiment, a separate detector 113 can be included to separately detect the reflection of the image beam off screen 114. Process 116 is also couple with light source driver 102 to control the modulation of component image beams, and generation of tracer beam 122 by tracer beam generator 106. Smits does not anticipate or render obvious, alone or in combination, employing one or more light sources to sweep pseudo randomly scans of one or more beams of light through a field of view in a first lateral direction and then through the field of view in a second lateral direction onto the one or more remote surfaces, wherein the first lateral direction is opposite to the second lateral direction; employing a sweep of the one or more light beams in the first lateral direction and another sweep of the one or more light beams in the second lateral direction to determine each edge of the one or more remote surfaces in the field of view based on the one or more reflections of the one or more beams of light from the one or more remote surfaces that are out of cadence; and employing one or more sensors to determine one or more multi-dimensional positions of the one or more remote surfaces based on one or more reflections of the one or more beams of light from the one or more remote surfaces.
Claims 17-20 are allowed as being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art TANABE (US 20200310114 A1) teaches a display device having an optical element including a plurality of micro-lenses arranged in an array, through which light diverges, and a scanner configured to scan the optical element two-dimensionally using light emitted from a light source. A longer axis direction of a visually-recognizable area, where a virtual image formed by diverging light that diverges as passing through the plurality of micro-lenses can visually be recognized as a prescribed image, matches a longer axis direction of the plurality of micro-lenses;
- Prior Art TSAO et al. (US 20200132984 A1) teaches a cascaded mirror array optical scanning system applies an array of reflectors, with each reflector (called array reflector for convenience) movable between discretized angular positions and independently switched by digitized electrical signals, to process a light beam by cascaded reflections to generate desired deflection angle of the beam. The precision of the discretized angular positions of each array reflector is maintained by a support structure, which supports the reflector while allowing it to rotate or tilt, and a set of positioning limiting structure, which limits the allowable angular position of the array reflector between a finite number of angular positions corresponding to the discretized angular positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882